United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2209
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Joseph A. Veselko

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 17, 2013
                              Filed: January 23, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       While Joseph Veselko was serving a period of supervised release following
release from imprisonment on a federal drug conviction, the district court1 found that

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
Veselko had violated his supervised release by tampering with an electronic
monitoring bracelet that he was required to wear during a period of home detention.
The court revoked supervised release, and imposed a revocation sentence consisting
of imprisonment and additional supervised release. Veselko appeals, arguing the
court erred in finding that he violated his supervised release.

      Upon careful review of the evidence presented by the government at the
revocation hearing, we conclude the district court did not clearly err in finding that
Veselko intentionally tampered with his electronic monitoring bracelet. See United
States v. Sistrunk, 612 F.3d 988, 991 (8th Cir. 2010) (standard of review).
Accordingly, we affirm the judgment of the district court. We also grant counsel’s
motion for leave to withdraw.
                       ______________________________




                                         -2-